Wasservogel, J.
The allegation in the first defense that the agreement here involved “ is and always has been in all respects legal, valid and enforceable; that under the laws of the State of Minnesota which govern, plaintiff has no cause of action,” is but a legal conclusion. No facts from which such conclusion can be drawn are pleaded. The second defense is insufficient as a matter of law inasmuch as advice claimed to have been given to defendant by the Superintendent of Banks with respect to the legality of defendant’s transactions is not a defense to this action.
Motion to strike out both defenses granted, with leave to defendant to plead anew with respect to the first defense within ten days upon payment of ten dollars costs.